DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 04/30/2020, as Application No. 63/018,384.

Allowable Subject Matter
Claims 1-25 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A device comprising: a flexible printed circuit board (PCB); a package coupled to a first surface of the flexible PCB; a first antenna device coupled to a second surface of the flexible PCB; a second antenna device coupled to the second surface of the flexible PCB, wherein the first antenna device faces a first direction and the second antenna device faces a second direction that is different than the first direction; and a third antenna device coupled to the first surface of the flexible PCB; wherein the flexible printed circuit board (PCB) is configurable to be bendable by an angle of 90 degrees such that (i) the third antenna device faces a third direction, and (ii) the package faces a fourth direction that is different from the third direction.
          Therefore, claim 1 and its dependent claims 2-10 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; An apparatus comprising: means for flexible interconnection; a package coupled to a first surface of the means for flexible interconnection; a first antenna device coupled to a second surface of the means for flexible interconnection; and a second antenna device coupled to the second surface of the means for flexible interconnection, wherein the first antenna device faces a first direction and the second antenna device faces a second direction that is different than the first direction; and a third antenna device coupled to the first surface of the means for flexible interconnection; wherein the means for flexible interconnection is configurable to be bendable such that (i) the third antenna device faces a third direction, and (ii) the package faces a fourth direction that is at an angle of about 90 degrees relative to the third direction.
          Therefore, claim 11 and its dependent claims 12-20 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 21 with the allowable feature being; A method comprising: coupling a package to a first surface of the flexible printed circuit board (PCB); coupling a first antenna device to a second surface of the flexible PCB; and coupling a second antenna device to the second surface of the flexible PCB, wherein the first antenna device faces a first direction and the second antenna device faces a second direction that is different than the first direction; and coupling a third antenna device to the first surface of the flexible PCB, wherein the flexible printed circuit board (PCB) is configurable to be bendable such that (i) the third antenna device faces a third direction, and (ii) the package faces a fourth direction that is at an angle of about 90 degrees relative to the third direction.
           Therefore, claim 21 and its dependent claims 22-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847